Citation Nr: 0620915	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to October 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  Pursuant to 38 
U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2005), the Board has advanced the case on the docket.


FINDINGS OF FACT

1.  The veteran's recurrent tinnitus is perceived 
bilaterally.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or both ears, factors warranting extraschedular 
consideration are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim where resolution is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is wholly dependent on interpretation 
of the regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background

By rating decision dated in November 2002, the RO, in 
pertinent part, granted service connection for constant 
bilateral tinnitus, rated 10 percent.  

In August 2003, the veteran submitted an increased rating 
claim for the tinnitus.

A November 2003 VA examination report noted the veteran's 
complaints of bilateral tinnitus that began about twenty 
years prior and seemed to be getting worse.  He described the 
tinnitus as sounding like a noise created by a bumble bee or 
a chirping and indicated that it interfered with him getting 
to sleep sometimes.  He noticed the tinnitus when it was 
quiet; when there was outside noise it was not as evident.    

In an April 2004 Notice of Disagreement, the veteran's 
representative requested separate 10 percent evaluations for 
each ear.



III.  Analysis

Essentially, the veteran's claim is predicated on the 
argument that separate 10 percent ratings are warranted for 
tinnitus in each ear.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Under the governing criteria (Code 6260 as amended effective 
June 13, 2003, because the claim for increase was filed after 
that date) recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Code 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3) states that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Code 6260 (2005).  

The governing regulation cited above is clear and 
unambiguous.  It precludes a schedular rating for tinnitus in 
excess of 10 percent, and specifically prohibits separate 10 
percent ratings for tinnitus in each ear.  As the tinnitus is 
rated at the maximum schedular rating, the remaining matter 
for the Board to address is whether extraschedular 
consideration under 38 C.F.R. § 3.321 is warranted.  No 
specific factors warranting extraschedular consideration have 
been alleged.  The record does not show that the tinnitus has 
required frequent hospitalization, or caused marked 
interference with employment, or involves any factors of like 
gravity, that would render impractical application of the 
regular schedular criteria.  Accordingly, the Board finds 
that referral of this claim for extraschedular consideration 
is not in order. 

As the disposition of this claim is based on interpretation 
and application of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


